Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 204948313) in view of Morgan et al. (US 20180295449).
             Regarding claim 1,  Zhang et al., according to Figs. 1-7, discloses a  waterproof open earphone, comprising: 
             a housing (see Fig. 1 which show a housing including portions 1-5), wherein the housing is placed on a head or at least one ear of a user while not blocking an ear canal of the user (see abstract); at least one button set on the housing (see button set 303 in Fig. 4), wherein each of the at least one button corresponds to a button hole (see button set 303 positioned corresponding to a button hole formed on portion 301 as shown in Fig. 4); at least one elastic pad (see soft cushion 506 as elastic pad) corresponding to the at least one button, respectively (see cushion 506 positioned corresponding to the button hole and button set as shown in Fig. 4), wherein each elastic 
             However,  Zhang et al. fails to teach the use of the speaker unit including  at least one pair of speaker units, and each pair of the at least one pair of speaker units generate sound within a frequency range from two sound guiding holes through two sound guiding tubes.
              Margan et al., for the purpose of providing a high-fidelity loudspeaker assembly for a headphone,  according to Figs. 9-10,  teaches a speaker unit including  at least one pair of speaker units (see first and second diaphragm assemblies 901A and 901B as the at least one pair of speaker units), and each pair of the at least one pair of speaker units (901A, 901B) generate sound within a frequency range (low and high frequencies) from two sound guiding holes (see vents 911A, 911B, 912A and 912B as sound guiding holes) through two sound guiding tubes (see sound guiding tubes connected the diaphragm assemblies (901A, 901B) and vents (911A, 911B, 012A, 911B) as the sound guiding tubes. 
            Thus, it would  have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the earphone of  Zhang et al. by replacing the speaker unit thereof with the speaker unit as taught by Margan et al.  in order to produce sound with more accuracy and/or higher sound quality. 
             Regarding claim 13, see Fig. 4 of Zhang et al. which further comprises: a circuit housing (see shell 601 and cap 607 containing cavity equipped with circuit board 605 as circuit housing) including an accommodating body (see shell 601 as accommodating body) and a cover (see cap .
Allowable Subject Matter
Claims 2, 5, 8, 12, 14, 15, 19, 21-24, 26-28 and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, 8, 12, 14, 15, 19, 21-24, 26-28 and 33-36 are allowable over the prior art of record because the prior art of record including a combination of CN 204948313 and US 20180295449 as the closest prior art which  discloses all of features of the instant claimed invention (see the 103 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features.
             Claimed features comprising: the waterproof open earphone of claim 1, wherein the at least one pair of speaker unit includes a pair of low-frequency speaker units and a pair of high-frequency speaker units, wherein the pair of first frequency speaker units generate sound within a first frequency range from two first sound guiding holes through two first sound guiding tubes, and the pair of second frequency speaker units generate sound within a second frequency range from two second sound guiding holes through two second sound guiding tubes, wherein the second frequency range includes a frequency higher than the first frequency range, as recited in claim 2.
             Claimed features comprising: the waterproof open earphone of claim 13, wherein the elastic pad is set on a first recessed area and a second recessed area corresponding to the button 
             Claimed features comprising: the waterproof open earphone of claim 13, further comprising: a housing casing covering periphery of the circuit housing and periphery of the button, as recited in claim 21.
              Claimed features comprising: the waterproof open earphone of claim 13, wherein the cover includes a rigid support and a cover layer, wherein the rigid support is physically connected to the accommodating body and the cover layer provides a seal for the cavity after the rigid support is connected to the accommodating body, as recited in claim 33.
           Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 14, 21 and 33.  Therefore, claims 2, 14, 21 and 33 are allowable over the prior art of record, and dependent claims 5, 8, 12, 15, 19, 22-24 and 34-35 are also allowable over the prior art for the same reason as of their respective base claim.
                                                              Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which includes an earphone or headphone comprising a housing provided with a control button, a speaker unit, an sound hole to output sound from the speaker unit or a pair of sound tubes connected to the speakers in the speaker  unit to direct sound to sound holes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688